Title: To George Washington from John Marshall, 22 June 1798
From: Marshall, John
To: Washington, George



Dear Sir
Philadelphia June 22d [17]98

Your letter to Genl Dumas was deliverd by me to his lady from whom in consequence of it I receivd during my stay in Paris the most polite & flattering attentions. She deliverd me the inclosd answer which was written in Copenhagen & forwarded to her. Having heard that Mrs Marshall is in Winchester I shall immediately set out for that place.
Permit me Sir to acknowledge the receipt of your very polite & obliging letter in answer to that which I did myself the honor to address to you from the Hague. I had not sir expected to draw you into a correspondence which might intrude on your liesure but meerly to do myself the pleasure of communicating to you occasionally such facts as it might be agreeable to you to receive. With the most sincere respect & attachment I remain Sir your obedt Servt

J. Marshall

